ACCEPTED
                                                                                Filed: 9/8/201514-15-00778-CV
                                                                                                 2:00:48 PM
                                                                          FOURTEENTH     COURT
                                                                            JOHN D. KINARD        OF APPEALS
                                                                                              - District Clerk
                                                                                  Galveston HOUSTON,      TEXAS
                                                                                              County, Texas
                                                                                        9/16/2015
                                                                                    Envelope    No.11:12:38
                                                                                                    6826746AM
                                                                                       CHRISTOPHER        PRINE
                                                                                             By: Shailja Dixit
                                                                                       9/8/2015 2:13:37CLERK
                                                                                                           PM

                              CAUSE NO. 13-CV-0293

 THE LANDING COMMUNITY                         §    IN THE DISTRICTFILED
                                                                    COURTIN
                                                                            OF
 IMPROVEMENT ASSOCIATION                       §              14th COURT OF APPEALS
                                               §                 HOUSTON, TEXAS
 Plaintiff/Counter-Defendant                   §              9/16/2015 11:12:38 AM
                                               §              CHRISTOPHER A. PRINE
 v.                                            §                       Clerk
                                                       GALVESTON COUNTY,
                                               §
 PAUL T. YOUNG                                 §
                                               §
 Defendant/Counter-Plaintiff/                  §
 Third-Party Plaintiff                         §    56th JUDICIAL DISTRICT
                                               §
                                               §
                                               §
                                               §

        PLAINTIFF/COUNTER-DEFENDANT THE LANDING COMMUNITY
             IMPROVEMENT ASSOCIATION’S NOTICE OF APPEAL

        Plaintiff/Counter-Defendant The Landing Community Improvement Association

files this Notice of Appeal pursuant to Texas Rule of Appellate Procedure 25.1, and in

support thereof would respectfully show the Court the following:

        1.    This case is pending in the 56th Judicial District Court of Galveston

County, Texas, as Cause No. 13-cv-0293 and is styled The Landing Community

Improvement Association v. Paul T. Young.

        2.    After timely filing its Motion to Modify the Judgment or, Alternatively

Motion for New Trial, Plaintiff/Counter-Defendant The Landing Community

Improvement Association desires to appeal from the Final Judgment signed by the

Court on June 18, 2015 in the above-entitled and numbered cause.

        3.    This appeal is taken to the First or Fourteenth Court of Appeals in

Houston, Texas.



                                           1

14135962v.1
        4.    Plaintiff/Counter-Defendant The Landing Community Improvement

Association is the party filing this notice.

        WHEREFORE,         Plaintiff/Counter-Defendant   The   Landing   Community

Improvement Association respectfully files this Notice of Appeal, thus perfecting an

appeal of the trial court’s Final Judgment.




                                               2

14135962v.1
                  Respectfully submitted,

                  JACKSON WALKER L.L.P.


                  By: /s/ Christopher R. Mugica
                      Christopher R. Mugica
                      State Bar No. 24027554
                      cmugica@jw.com
                      Courtney Carlson
                      State Bar No. 24065004
                      ccarlson@jw.com
                      Scott W. Weatherford
                      State Bar No. 24079554
                      sweather@jw.com

                      100 Congress Avenue, Suite 1100
                      Austin, Texas 78701
                      (512) 236-2000
                      (512) 236-2002 Facsimile

                  ATTORNEYS FOR COUNTER
                  DEFENDANT, THE LANDING
                  COMMUNITY IMPROVEMENT
                  ASSOCIATION

                  AND

                  TREECE LAW FIRM

                  By: /s/Michael J. Treece
                      Michael J. Treece
                      State Bar No. 20207300
                      mike@treecelaw.com
                      1020 Bay Area Blvd., Ste. 200
                      Houston, Texas 77058
                      (281) 667-3100
                      (281) 667-3101 Facsimile

                  ATTORNEYS FOR PLAINTIFF, THE
                  LANDING COMMUNITY
                  IMPROVEMENT ASSOCIATION




              3

14135962v.1
                            CERTIFICATE OF SERVICE

       This is to certify that on this 8th day of September 2015, a true and correct copy
of the above and foregoing document was served via e-service with a courtesy copy by
electronic mail upon:

        Christopher L. Johnson              Jason P. Scofield
        Lyons & Plackemeier, P.L.L.C        The Sheena Law Firm
        518 9th Avenue North                2500 West Loop South, Suite 518
        P.O. Drawer 2789                    Houston, Texas 77027
        Texas City, Texas 77592-2789        jason@sheenalawfirm.com
        chris@LyonsPlack.com                Attorneys for Defendant/Counter-
        Attorneys for                       Plaintiff and Third-Party Plaintiff
        Defendant/Counter-Plaintiff         Paul T. Young
        and Third-Party Plaintiff
        Paul T. Young

        Ronald M. Hall                      Cory S. Reed
        Law Office of Ronald M. Hall        Thompson Coe
        2830 Triway Lane                    One Riverway, Suite 1400
        Houston, Texas 77043                Houston, Texas 77056
        rhall@ronhallattorney.com           creed@thompsoncoe.com
        Attorneys for                       Attorneys for Third-Party
        Defendant/Counter-Plaintiff         Defendants AVR Management
        and Third-Party Plaintiff           Consultants, Inc. and Margaret
        Paul T. Young                       Eckhardt

                                               _/s/ Courtney T. Carlson
                                               Courtney T. Carlson




                                           4

14135962v.1